DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 5, 2020 has been entered.

 Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 23-24, 26, 31, 33 and 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimura et at (US 7,439,822 B2).
As to claim 21, Shimura teaches a transmission device (Fig. 1), comprising: 
a substrate (3, Fig. 1) having a metal layer (32a, Fig. 1) near one surface of the substrate (top layer of substrate 3, Fig. 1) and a waveguide area (3A, Fig. 1) in the substrate, the metal layer including a slot (37a, Fig. 1) that at least partially overlaps the waveguide area (3A, Fig. 1); and
a component (4, Fig. 1) mounted on the substrate with one side facing the metal layer (32a, Fig. 1), the component including a source of radiation (41b, 42b, Fig. 1), the source of radiation including a first source output (41b, Fig. 1) on the one side of the component and a second source output (42b, Fig. 1) on the one side of the component, the first source output (41b, Fig. 1) being situated on a first side of the slot (37a, Fig. 1), the second source output (42b, Fig. 1) being situated on a second, opposite side of the slot (37a, Fig. 1), each of the first and second source outputs outputting radiation from the source that establishes an electromagnetic field between the first and second source outputs such that the radiation from the source is coupled into the waveguide area through the slot (“A signal from the semiconductor circuit chip 4 is propagated, as a high-frequency signal converted into the propagation mode of a waveguide 3A, in the waveguide 3A,” col. 6, lines 22-24).
As to claim 23, Shimura teaches the one side of the component (bottom side of component 4, Fig. 1) overlaps at least a portion of the slot (37a, Fig. 1) and the first and second source outputs (41b, 42b, Fig. 1, respectively) are on opposites sides of the portion of the slot (37a, Fig. 1).
As to claim 24, Shimura teaches the component (4, Fig. 1) comprises a ball grid array (41b, 42b, Fig. 8, “metal bumps 41b and 42b,” col. 10, lines 64-65) at least partially on the one side of the component (bottom surface, as shown in Fig. 8);
the first source output (41b, Fig. 1) comprises a first ball of the ball grid array; and the second source output (42b, Fig. 1) comprises a second ball of the ball grid array.
As to claim 26, Shimura teaches the radiation comprises radio frequency radiation (“radio signal transmitting/receiving unit,” col. 5, lines 59-60); and
the radio frequency radiation radiates outward from the waveguide area of the substrate (“A signal from the semiconductor circuit chip 4 is propagated, as a high-frequency signal converted into the propagation mode of a waveguide 3A, in the waveguide 3A. Namely, the waveguide substrate 3 has a structure which once transmits the signal from the semiconductor circuit chip 4 in the waveguide mode through the waveguide 3A, then converts the signal to the cavity waveguide 2.,” col. 6, lines 22-28).
As to claim 31, Shimura teaches the metal layer (32a, Fig. 1) defines an outer surface of one side of the substrate (3, Fig. 1);
the metal layer (32a, Fig. 9) has a thickness; and
the slot (37a, Fig. 9) has a depth that is equal to the thickness (profile view in Fig. 9 indicates the slot 37a is the same thickness as the metal layer 32a).
As to claim 33, Shimura teaches a method of making the transmission device of claim 21, the method comprising: establishing the slot (37a, Fig. 1) in a metal layer (32a, Fig. 1) on a first surface of the substrate (3, Fig. 1) at least partially overlapping the waveguide area (3A, Fig. 1) of the substrate;
situating the first output (41b, Fig. 1) of the source of radiation on the first side of the slot; and situating the second output (42b, Fig. 1) of the source of radiation on the second side of the slot.
As to claim 39, Shimura teaches the radiation is directly coupled into the waveguide area (3A, Fig. 1) from the first and second source outputs (41b, 42b, Fig. 1) through the slot (37a, Fig. 1) (“the high-frequency signal from the semiconductor circuit chip 4 is conducted to the metal pad 37 on the waveguide substrate 3 through the signal line 41 and the metal bump 41b, converted to the mode (waveguide mode) propagating in the waveguide 3A via the conducting post 33d, and propagated in the waveguide 3A,” col. 12, lines 1-5).
As to claim 40, Shimura teaches the radiation is directly coupled into the waveguide area (3A, Fig. 1) independent of any intermediate line connectors between the first and second source outputs (41b, 42b, Fig. 1) and the slot (37a, Fig. 1) (“the high-frequency signal from the semiconductor circuit chip 4 is conducted to the metal pad 37 on the waveguide substrate 3 through the signal line 41 and the metal bump 41b, converted to the mode (waveguide mode) propagating in the waveguide 3A via the conducting post 33d, and propagated in the waveguide 3A,” col. 12, lines 1-5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Shimura et at (US 7,439,822 B2) in view of Tong et al. (US 2015/0364804 A1).
As to claim 22, Shimura does not explicitly teach the radiation comprises differential radio frequency radiation, the first source output is a positive output of the differential radio frequency radiation, and the second source output is a negative output of the differential radio frequency radiation.
Tong teaches the radiation comprises differential radio frequency radiation, the first source output is a positive output of the differential radio frequency radiation, and the second source output is a negative output of the differential radio frequency radiation (“it should be evident that any other type of transition structure may be implemented suitable to transfer the RF signal from and/or to the integrated waveguide structure 30. For example, the first transition structure 50 and the second transition structure 54 may comprise any printed structure of one of the group of printed structures comprising: a single-ended stripline, a differential stripline, a single-ended coplanar waveguide, a differential coplanar line,” [0037]). 
It would have been obvious to one of ordinary skill in the art to modify the radiation source outputs of Shimura such that the first source output is a positive output of the differential radio frequency radiation, and the second source output is a negative output of the differential radio frequency radiation, as taught by Tong. One of ordinary skill in the art would have been motivated to make the modification in order to suppress higher order modes, as is well known in the antenna art.
Claims 25, 27-30, 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Shimura et at (US 7,439,822 B2) in view of Suzuki (US 2012/0242427 A1).
As to claim 25, Shimura does not teach the slot is situated offset from a center of the waveguide area.
Suzuki teaches the slot is situated offset from a center of the waveguide area (“the mode conversion opening 15 is provided in a desired location slightly deviated from the central position of the post wall waveguide 7 in the waveguide width direction,” [0035]).
It would have been obvious to one of ordinary skill in the art to modify the slot of Shimura by positioning the slot offset from the center of the waveguide, as taught by Suzuki. One of ordinary skill in the art would have been motivated to make the modification in order to make it easier for the high-frequency current to propagate in the desired direction, as disclosed in Suzuki, paragraph [0035].
As to claim 27, Shimura does not teach the slot has a first portion oriented in a first direction and a second portion oriented in a second direction that is transverse to the first direction.
Suzuki teaches providing the slot with a first portion oriented in a first direction and a second portion oriented in a second, different direction (see Annotated Fig. 4 below).
It would have been obvious to one of ordinary skill in the art to modify the slot of Shimura to comprise a first portion oriented in a first direction and a second portion oriented in a second, different direction, as taught by Suzuki. One of ordinary skill in the art would have been motivated to make the modification to provide mode conversion, as taught by Suzuki, paragraph [0028].

    PNG
    media_image1.png
    492
    753
    media_image1.png
    Greyscale


As to claim 28, Shimura does not explicitly teach the first direction is perpendicular to the second direction.
Suzuki teaches the first direction is perpendicular to the second direction.
It would have been obvious to one of ordinary skill in the art to modify the slot of Shimura to comprise a first portion oriented in a first direction and a second portion oriented in a second perpendicular direction, as taught by Suzuki. One of ordinary skill in the art would have been motivated to make the modification to provide mode conversion, as taught by Suzuki, paragraph [0028].
As to claim 29, Shimura does not teach the slot has a length that corresponds to one-half a wavelength of the radiation.

It would have been obvious to one of ordinary skill in the art to modify the slot of Shimura such that the length of the slot corresponds to one-half a wavelength of the radiation, as taught by Suzuki. One of ordinary skill in the art would have been motivated to make the modification in order to convert the mode of the high-frequency signal output from the semiconductor circuit chip to the mode of a signal to be transmitted via the waveguide, as taught by Suzuki, paragraph [0026].
As to claim 30, Shimura does not explicitly teach the slot has a dimension that establishes a resonant frequency of the radiation in the waveguide area. 
Suzuki teaches the slot has a dimension that establishes a resonant frequency of the radiation in the waveguide area (“The length of the mode conversion opening 15 in a direction in which the path of the high-frequency current is cut off is set to substantially half the wavelength at the center frequency of the high-frequency signal,” [0031]).
It would have been obvious to one of ordinary skill in the art to modify the slot of Shimura such that the length of the slot establishes a resonant frequency of the radiation in the waveguide, as taught by Suzuki. One of ordinary skill in the art would have been motivated to make the modification in order to convert the mode of the high-frequency signal output from the semiconductor circuit chip to the mode of a signal to be transmitted via the waveguide, as taught by Suzuki, paragraph [0026].

As to claim 34, Shimura does not teach situating the slot in a position that is offset from a center of the waveguide area.
Suzuki teaches situating the slot in a position that is offset from a center of the waveguide area (“the mode conversion opening 15 is provided in a desired location slightly deviated from the central position of the post wall waveguide 7 in the waveguide width direction,” [0035]).
It would have been obvious to one of ordinary skill in the art to modify the slot of Shimura by positioning the slot offset from the center of the waveguide, as taught by Suzuki. One of ordinary skill in the art would have been motivated to make the modification in order to make it easier for the high-frequency current to propagate in the desired direction.
As to claim 35, Shimura does not teach providing the slot with a first portion oriented in a first direction and a second portion oriented in a second, different direction.
Suzuki teaches providing the slot with a first portion oriented in a first direction and a second portion oriented in a second, different direction (see Annotated Fig. 4 above).
It would have been obvious to one of ordinary skill in the art to modify the slot of Shimura to comprise a first portion oriented in a first direction and a second portion oriented in a second, different direction, as taught by Suzuki. One of ordinary skill in the art would have been motivated to make the modification to provide mode conversion, as taught by Suzuki, paragraph [0028].
As to claim 36, Shimura does not teach the first direction is perpendicular to the second direction.
Suzuki teaches the first direction is perpendicular to the second direction (see Annotated Fig. 4 above).

As to claim 37, Shimura does not teach providing the slot with a length that establishes a resonant frequency of radiation emitted by the waveguide area.
Suzuki teaches providing the slot with a length that establishes a resonant frequency of radiation emitted by the waveguide area. (“The length of the mode conversion opening 15 in a direction in which the path of the high-frequency current is cut off is set to substantially half the wavelength at the center frequency of the high-frequency signal,” [0031]).
It would have been obvious to one of ordinary skill in the art to modify the slot of Shimura such that the length of the slot corresponds to one-half a wavelength of the radiation, as taught by Suzuki. One of ordinary skill in the art would have been motivated to make the modification in order to convert the mode of the high-frequency signal output from the semiconductor circuit chip to the mode of a signal to be transmitted via the waveguide, as taught by Suzuki, paragraph [0026].
As to claim 38, Shimura does not explicitly teach providing the slot with a length that corresponds to one-half a wavelength of the radiation. 
Suzuki teaches providing the slot with a length that corresponds to one-half a wavelength of the radiation (“The length of the mode conversion opening 15 in a direction in which the path of the high-frequency current is cut off is set to substantially half the wavelength at the center frequency of the high-frequency signal,” [0031]).
.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Shimura et at (US 7,439,822 B2) in view of Kaisha (GB 2499792 A – cited by Applicant).
As to claim 32, Shimura does not teach a solder mask between the metal layer and the one side of the component, the solder mask including a first source solder pad on the first side of the slot and a second source solder pad on the second side of the slot.
Kaisha teaches a solder mask (114, Figs. 1 and 2) between the metal layer (120, Fig. 1) and the one side of the component (110, Fig. 1), the solder mask including a first source solder pad (114’, Fig. 1) and a second source solder pad (114”, Fig. 1).
It would have been obvious to one of ordinary skill in the art to modify the first and second source outputs of Suzuki with the solder mask between the metal layer and the source of radiation including a first source solder pad and a second source solder pad, as taught by Kaisha. One of ordinary skill in the art would have been motivated to make the modification in order to reduce parasitic factors (see page 4, lines 5-9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER F HU whose telephone number is (571)272-5486.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/JENNIFER F HU/            Examiner, Art Unit 2845